Title: To Thomas Jefferson from Thomas Appleton, 21 March 1805
From: Appleton, Thomas
To: Jefferson, Thomas


                        
                            Sir
                     
                     Leghorn 21. March 1805.
                        
                        In the moment of the departure of the vessel for Phila. and after my letter of the 16th. inst. had been consigned to the care of the Captain, the inclosed book and letter have been forwarded to me by Mr. Fabbroni to be transmitted to you.—It affords me an opportunity Sir of repeating the assurances of the high respect with which I am yr. devoted Servant.
                        
                            Th: A
                        
                    